I concur.
In view of a new trial, however, I think that it should be stated that the defendant cannot predicate a charge of contributory negligence upon a failure of the plaintiffs to object to the driving of the car at an excessive speed which caused the accident. In such case the proximate cause of the accident is the negligence of the driver in driving at an excessive speed, and not the failure of the passenger to *Page 533 
remonstrate with him for his negligence in so driving. Nor is the failure of a passenger to leave the car because of such excessive speed an act of contributory negligence. The passenger had a right to rely upon the duty of the driver to exercise the highest degree of care for his protection. This obligation was contractual and continuing, and the passenger was not obliged to rescind the contract of carriage because of the misconduct of the carrier, but could rely upon the continuing obligation of the carrier to exercise due care for his protection, and such reliance is not an act of negligence.